Per Curiam.
Suit by Snediker against the appellants to foreclose a mortgage. Judgment for the plaintiff. Three of the notes, to secure the payment of which the mortgage was given, were unpaid. On two of them, judgment liad been recovered by the plaintiff, against O'1 Leary, before a justice *405of the peace. The question raised is, whether the mortgage can be foreclosed for the three notes, including the two on which judgment had been thus rendered, it not appearing that any execution had been issued upon the judgments, they having been stayed, and the stay not having, expired before the commencement of the suit to foreclose. We are of the opinion that the plaintiff had the right thus to foreclose. This point was substantially determined in the case of Hensicker et ux. v. Lamborn et ux., 13 Ind. 468.
B. W.. Wilson, for the appellant.
James Gavin and Oscar B. Ilord, for the appellee.
The judgment is affirmed, with 5 per cent, damages and costs.